PER CURIAM.
Thomas Oliva and Louis J. De Maio appeal the district court’s order dismissing their complaint alleging civil violations of the Racketeer Influenced and Corrupt Organizations Act under 18 U.S.C. § 1961 (2000), et seq. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Oliva v. Maryland, No. CA-03-1936-JFM (D.Md. July 10, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED